ORDER ON MOTION FOR RELIEF FROM STAY (Doc. No. 31)
ALEXANDER L. PASKAY, Bankruptcy Judge.
THE MATTER under consideration is a Motion for Relief from Stay, filed by John and Linda Grother (the Grothers) on May 26, 2009 (Doc. No. 31). Inasmuch as the underlying facts are identical to the facts setforth in the Order entered by this Court on July 17, 2008, on the Grothers’ Motions to Dismiss Chapter 11 Cases (Doc. No. 62), this Court is satisfied that the comments stated in its Order on Motions to Dismiss Chapter 11 Cases entered in July 17, 2009 are applicable to the Motion for Relief from Stay (Doc. No. 31). Based on the foregoing, the Motion as filed should be denied without prejudice.
Accordingly, it is
ORDERED, ADJUDGED AND DECREED that the Grothers’ Motion for Re*801lief from the Automatic Stay (Doc. No. 31) be, and the same is hereby, denied without prejudice.